Citation Nr: 0313865	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-04 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for right shoulder 
rhomboid strain and brachial plexus injury, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to August 
1981 and from July 1996 to February 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 RO decision that denied the 
veteran's claims for increased ratings for right shoulder and 
low back disabilities. 


FINDINGS OF FACT

1.  Right shoulder rhomboid strain and brachial plexus injury 
is manifested by decreased sensation and weakness of the 
right hand.

2.  Lumbosacral strain is manifested by degenerative facet 
changes, full range of motion of the lumbosacral spine, and 
subjective complaints of characteristic pain on motion.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a right shoulder 
rhomboid strain and brachial plexus injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, 
Diagnostic Codes 5201, 8512 (2002).

2.  The criteria for an increased rating for a lumbosacral 
strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background
 
By an April 1998 RO decision, service connection was 
established for right shoulder rhomboid strain and a brachial 
plexus injury (rated 20 percent disabling) and lumbosacral 
strain (rated 10 percent disabling).

In June 1998, the veteran filed a claim for increased ratings 
for her right shoulder and back disabilities. 

An August 1998 VA joints examination shows that the veteran 
complained of worsening back pain.  She said she was not sure 
whether the increased symptoms were related to her work as a 
nurse's aid.  She said she did not have to do much lifting 
(on the job) but that when she assumed certain positions, 
including when she raised her arms and applied pressure over 
the arms, she had severe upper back pain.  She complained of 
decreased strength in the right arm, which she said was 
evinced by an inability to open a jar of peanut butter and 
difficulty in holding a skillet out at arm's length.  She 
said she had occasional numbness and tingling of the hands 
and feet which was diffuse in nature.  She also said that her 
right upper back pain had spread to the left side.  She said 
the upper back pain was relieved with inactivity.  She said 
she took Naprosyn for inflammation which did not help.  On 
objective examination, there was point tenderness between the 
scapula and spine on the right side, with none noted on the 
left side.  There were no palpable masses or induration.  She 
had full active range of motion of the shoulders.  Forward 
flexion and abduction was 180 degrees; and external and 
internal rotation was 90 degrees.  The diagnoses were a 
chronic bilateral upper back strain and right hand weakness 
of a non-anatomic pattern.  

An August 1998 VA spine examination report shows that the 
veteran complained of back pain with no radiation.  She said 
her episodes of low back pain lasted for several days when 
they occurred and happened 2 to 3 times per month.  She said 
she was able to perform her usual job as a nurse's aid but 
had pain when she assumed certain positions.  She noticed an 
improvement with use of Naprosyn and with decreased activity.  
On examination, there was upper lumbar muscle tenderness, 
bilaterally, and lower paraspinal lumbar tenderness on the 
right side.  Forward flexion was 115 degrees and painless, 
which was described as good; and she was able to touch her 
toes with her fingers with ease.  She complained of diffuse 
right-sided back pain upon straightening, and the examiner 
noted that the movement on straightening was smooth and 
fluid.  Right and left lateral bending and extension was 15 
degrees.  There was no evidence of muscle spasms or weakness.  
There was no fixed deformity.  Muscles, and heel and toe walk 
were normal.  Straight leg raising was negative, bilaterally.  
The diagnosis was apparent low back pain without neurological 
deficit and normal range of motion. 

An October 1998 VA neurological examination report shows that 
the veteran complained of right shoulder pain with some 
radiation.  She also said she had trouble maintaining grip 
for motor tasks such as holding a screwdriver.  On objective 
examination, she complained of pain when she extended her arm 
straight ahead in front of her; and she complained of 
worsened pain when the arm was moved to a 90 degree lateral 
position, and on further extension and abduction.  Sensation 
(sharp) was reported as decreased over the whole right hand; 
and vibratory sensation was approximately equal in the two 
hands.  Distal strength in the hands was equal and normal, 
bilaterally.  Proximal flexion, extension at the elbow, and 
abduction at the shoulder was limited by pain on the right 
side.  Deep tendon reflexes were 2+ and symmetrical in the 
biceps and 1+ and symmetrical in the triceps.  No muscle 
wasting was noted.  Diagnostic and clinical tests show that 
the veteran had undergone previous EMG and nerve conduction 
studies which showed a questionable a brachial plexus injury.  
The diagnosis was mild impairment of function in the right 
arm that appeared to be related to a brachial plexus injury 
suffered while on active duty in 1996.  Based on current 
examination and in comparison to findings described in 
previous notes, there was no worsening of the disorder, but 
it was still present. 

VA outpatient treatment records, dated in 1999 and 2000, show 
that the veteran had back pain with radiation into the legs.  
She also said she had numbness and tingling in the toes.  A 
February 1999 VA X-ray study of the right shoulder was 
negative. 

An April 1999 VA orthopedic consultation examination report 
shows that the veteran complained of right upper back and 
right arm pain.  She said her condition had been worse in the 
last 11 months and that doing almost anything caused her back 
and arm pain.  She also said she had intermittent numbness of 
the arm, more so on the radial side of the fingers.  On 
examination, her range of motion of the shoulder was full.  
On examination of the low back, she had full active range of 
motion which was non-tender.  There was point tenderness at 
the right lower lumbar area just below the belt line.  X-rays 
of the lumbosacral spine revealed possible sacralization of 
the lumbar vertebrae.  Following an examination, the 
assessments included chronic upper back pain with right arm 
radiation, nonanatomic weakness of the right upper extremity, 
and chronic low back pain with hyperlordosis without 
radiculopathy. 

A June 1999 VA EMG study revealed no peripheral neuropathy in 
the right upper limb and right interscapular myofascial pain. 

A September 1999 VA X-ray study of the lumbar spine revealed 
facet joint arthritis at L4-L5 and sacralization at L5.  A CT 
scan of the lumbar spine reflected the impression of rule out 
bilateral spondylosis at L4. 

At a March 2000 RO hearing, the veteran testified that she 
had arthritis of the back with pain and spasms and had been 
given a "surgical block."  She said she had painful motion 
in most directions.  She said she had muscle spasms in her 
shoulders and had noticed increased weakness and 
incoordination.  She said she had some numbness of the arms. 

An April 2000 MRI study of the lumbosacral spine shows that 
she had mild to moderate hypertrophy of both facet joints at 
L5-S1 which was of questionable clinical significance; a 
minimal central disc bulge at L5-S1; and partial 
lumbarization of S1, which represented a normal variant.  The 
MRI was otherwise normal. 

A December 2000 VA joints examination report shows that the 
veteran complained that she had constant and dull pain of the 
shoulder with radiation into the lower arm.  She said she had 
limitation of motion such that she could not write.  She said 
she had to assist her right arm to move it into certain 
positions.  She related she had some tingling and numbness 
and had to support her arm.  She did not complain of 
dislocation, any inflammatory arthritis, or any 
constitutional symptoms.  It was noted that overactivity 
precipitated her symptoms.  She said she could not do many of 
the activities she used to do, including cleaning.  The 
veteran said she took medication for her right shoulder and 
that such helped somewhat.  She also said she propped up her 
arm onto a pillow for relief of pain.  On physical 
examination, she could raise her shoulder up to the shoulder 
level.  There was tenderness when extending above the 
shoulder level.  Her range of motion was limited by pain.  
There was no effusion but some tenderness over the entire 
shoulder joint.  The diagnosis was a right shoulder strain.  

A December 2000 spine examination report shows that the 
veteran reported having worsening low back pain which was 
sharp in nature.  She said she took medication (Tramadol) but 
it did not help.  It was noted that precipitating factors 
included cold weather.  In terms of functional impairment, 
the veteran said she had difficulty with folding clothes, 
cooking, washing dishes, and any prolonged sitting.  She said 
she had to stop and stretch while driving and had to 
constantly change positions while in bed.  Range of motion 
studies revealed full and normal range of motion.  There was 
mild tenderness on the left side of the lumbar spine; no 
deformity; and there was no muscular spasm.  Posture and gait 
were normal.  The diagnosis was a lumbar strain with minimal 
disc bulge involvement.

VA outpatient treatment records, dated from 2002 to 2003, 
show that the veteran was treated for back pain with sciatica 
as well as right shoulder problems.  With regard to her right 
shoulder, it was noted that she had continuous pain and her 
treatment consisted of cortisone injections. 

On VA orthopedic consultation examination in June 2002, the 
veteran complained of continuous pain in the right shoulder 
with episodes being sharper with certain movements and 
especially in the winter time.  She said her last injection 
had been one year earlier.  She said she had received a few 
cortisone injections and had temporary results.  She said 
that her symptoms interfered with her sleep some.  It was 
noted that MRI studies revealed the possibility of a small 
partial tear of the right distal supraspinatus; and calcific 
tendonitis was noted on a previous film.  Regular X-rays were 
noted as revealing good joint space; no bone spurring; and no 
high riding humeral head.  On examination, it was noted that 
the veteran had active range of motion with forward flexion 
to 180 degrees; abduction was 180 degrees; and external and 
internal rotation was 90 degrees.  There was a slight 
impingement sign at the 180 degree mark of forward flexion.  
Rotator cuff strength was 5+/5+ on bilateral supraspinatus 
internal and external rotation.  The assessments were chronic 
right shoulder pain with intermittent more acute episodes, 
and the possibility of impingement syndrome versus a very 
small tear in the right supraspinatus tendon.  

A February 2003 VA spine examination report shows that the 
examiner reviewed the claims folder.  During the examination, 
the veteran complained of back pain that was constant, 
throbbing in nature, non-radiating, and located on the top of 
the buttocks.  She said the back pain was a 10 out of 10.  
The veteran said she took no medication for her back other 
than using liniment.  The veteran said she had 4 or 5 
episodes of back pain throughout the year with one episode 
requiring emergency room treatment (in September 2002).  It 
was noted that alleviating factors were sitting or bedrest.  
It was noted that the veteran had significant limitation of 
motion with minimal functional impairment during the flare-
up.  She said she had no symptoms such as bladder or bowel 
complaints.  She said she did not use any walking or 
assistive devices.  It was noted that the veteran worked as a 
private duty healthcare worker and had not been to work in 
over two months because of her back and shoulder pain.  It 
was noted that she was able to perform activities of daily 
living.  It was noted that inspection of the lumbar spine 
revealed a normal appearance.  On range of motion studies, 
she had 90 degrees of forward flexion (with normal being 90 
degrees); backward extension was 30 degrees (with normal 
being 30 degrees); lateral flexion was 30 degrees, 
bilaterally (with normal being 30 degrees); rotation was 30 
degrees, bilaterally (with normal being 30 degrees).  It was 
noted that the spine was not painful on motion.  It was noted 
that she had no additional limitation of motion, pain, 
fatigue, incoordination, weakness or lack of endurance with 
repetition of movement.  It was noted that there was no 
objective evidence of painful motion, spasm, weakness, or 
tenderness.  It was noted she had no postural abnormalities, 
fixed deformities, or abnormalities of the back.  She had 
intact sensory and motor examinations.  Her reflexes were 
intact and her Laseague's sign was intact.  It was noted that 
she had no vertebral factures and no non-organic physical 
signs.  The diagnoses were a lumbar strain with residuals and 
hypertrophy of the facet joints at L5-S1 of questionable 
clinical significance.

A February 2003 VA joints examination report shows that the 
examiner reviewed the claims folder.  During the examination, 
the veteran reported having shoulder pain that was severe and 
constant.  She said her shoulder problems were precipitated 
by elevating the shoulder.  She said she did not have any 
additional limitation of motion or functional impairment 
during a flare-up, or any episodes of dislocation.  The 
veteran said she worked as a home health care worker and had 
not worked for the past two months because of shoulder pain.  
She related she was able to perform activities of daily 
living, and her treatment consisted of liniment application.  
On objective examination, it was noted that the veteran was 
right-hand dominant.  It was noted that the veteran had no 
additional limitation of function with repetition of movement 
because of her poor cooperation and refusal to allow the 
examiner to perform passive range of motion movements.  The 
veteran complained of tenderness in all areas of the right 
shoulder without specific location.  With regard to range of 
motion studies, it was noted that the veteran would not move 
her shoulder to more than 10 degrees with forward flexion and 
refused to perform passive range of motion.  She had 10 
degrees of abduction and refused to attempt external and 
internal rotation.  The veteran complained of pain with 
minimal range of motion, which the examiner said was 
inappropriate given the level of her musculature of the right 
forearm and shoulder.  It was noted that range of motion 
studies performed in June 2002 were normal.  Ankylosis was 
not indicated. The diagnosis was impingement syndrome of the 
right shoulder.  


II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the veteran and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The record 
shows that the veteran was properly notified of the November 
1998 RO decision that denied her claim for higher ratings for 
right shoulder and low back disabilities.  The veteran was 
issued a statement of the case (in February 1999), and 
supplemental statements of the case (SSOC) (in September 2001 
and February 2003).  The Board concludes that the RO 
decision, SOC, SSOCs, and letters sent to the veteran over 
the years (including the June 2001 VCAA letter) informed her 
of the information and evidence needed to substantiate her 
claims and complied with VA's notification requirements.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has met 
its duty to inform the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  The RO has requested all relevant records, 
including her VA medical records.  The veteran has not 
referenced any unobtained evidence that might aid her claims 
or that might be pertinent to the bases of the denial of her 
claims.  Further, the veteran has been afforded VA 
examinations in conjunction with her appeal, including in 
1998, 1999, 2000, 2002, and 2003.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran. 

The SOC, SSOCs, and the June 2001 VCAA letter provided notice 
to the veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why the 
evidence on file was insufficient to grant higher ratings for 
right shoulder and low back disabilities.  The veteran has 
been provided notice of what VA was doing to develop the 
claims, notice of what she could do to help her claims, and 
notice of how her claims were still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claims.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The U.S. Court of 
Appeals for Veterans Claims has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Right Shoulder Disability

Musculoskeletal disabilities of the shoulder and arm may be 
rated under Diagnostic Codes 5200 through 5203.  Normal 
ranges of upper extremity motion are defined by VA regulation 
as follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5200. 

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the major 
arm midway between the side and shoulder level warrants a 30 
percent disability rating.  A 40 percent rating is warranted 
when there is limitation of motion to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity; a 30 percent rating is 
granted when there is marked deformity for the major arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202. 

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Neurological problems of the shoulder and arm may be rated 
under 38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 8513.  
These diagnostic codes speak to the radicular group of 
peripheral nerves.  Diagnostic Code 8510 pertains to the 
upper radicular group, which involves shoulder and elbow 
movement.  Diagnostic Code 8511 pertains to the middle 
radicular group, which involves adduction, abduction, and 
rotation of the arm, as well as flexion of the elbow and 
extension of the wrist.  Diagnostic Code 8512 pertains to the 
lower radicular group, which involves intrinsic muscles of 
the hand, and some flexors of the wrist.  The three foregoing 
diagnostic codes provide a 20 percent rating for mild 
incomplete paralysis of the major extremity; and a 40 percent 
rating is assigned for moderate incomplete paralysis of the 
major extremity.  Diagnostic Code 8513 pertains to all 
radicular groups, and provides for a 20 percent rating for 
mild incomplete paralysis of the major extremity.  38 C.F.R. 
§ 4.124a.

Muscle injuries of the shoulder and arm are rated under 
Diagnostic Codes 5301- 5303.  At the outset it is noted that 
the Rating Schedule was revised with respect to muscle 
injuries, effective July 3, 1997.  62 Fed.Reg. No. 106, 
30235-30240 (Jun. 3, 1997) (codified at 38 C.F.R. §§ 4.47--
4.54 and 4.72 were removed and reserved).  The defined 
purpose of these changes was to incorporate updates in 
medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments clarify that the 
changes were not intended to be substantive.  See 62 Fed.Reg. 
No. 106, 30235-30237.

Muscle group I consists of the extrinsic muscles of the 
shoulder girdle: trapezius, levator scapulae, and serratus 
magnus.  The function of muscle group I is upward rotation of 
the scapula, and elevation of the arm above shoulder level.  
Injuries to muscle group I are evaluated pursuant to 38 
C.F.R. § 4.73, Diagnostic Code 5301.  Under this code, a 10 
percent evaluation is warranted for moderate injury of either 
the dominant or non-dominant arm.  A 30 percent evaluation is 
warranted for a moderately severe injury of the dominant arm.  
38 C.F.R. § 4.73, Diagnostic Code 5301.

Muscle group II consists of the extrinsic muscles of shoulder 
girdle: (1) pectoralis major II (costosternal); (2) 
latissimus dorsi and teres major (teres major, although 
technically an intrinsic muscle, is included with latissimus 
dorsi); (3) pectoralis minor; and, (4) rhomboid.  The 
function of muscle group II is depression of the arm from 
vertical overhead to hanging at side (1, 2); downward 
rotation of scapula (3, 4); 1 and 2 act with Group III in 
forward and backward swing of arm.  Injuries to muscle group 
II are evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic 
Code 5302.  Under this code, a 20 percent evaluation is 
warranted for a moderate injury of either the dominant or 
non-dominant arm.  A 30 percent evaluation is warranted for a 
moderately severe injury of the dominant arm.  38 C.F.R. § 
4.73, Diagnostic Code 5302.

Muscle group III consists of intrinsic muscles of the 
shoulder girdle: (1) Pectoralis major I (clavicular); and, 
(2) deltoid.  The function of muscle group III is elevation 
and abduction of arm to level of shoulder; act with 1 and 2 
of Group II in forward and backward swing of arm.  Injuries 
to muscle group III are evaluated pursuant to 38 C.F.R. § 
4.73, Diagnostic Code 5303.  Under this code, a 20 percent 
rating is warranted for moderate injury of the dominant arm; 
and a 30 percent evaluation is warranted for moderately 
severe injury of the dominant arm.  38 C.F.R. § 4.73, 
Diagnostic Code 5303.

Under the new 38 C.F.R. § 4.56, governing the evaluation of 
muscle disabilities:  (a) An open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  (b) A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  (c) For 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d) Under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

A moderate disability of muscles anticipates the following:  
(i)  Type of injury. Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
(ii)  History and complaint. Service department record or 
other evidence of in-service treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  (iii)  Objective 
findings.  Entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

A moderately severe disability of muscles anticipates the 
following:  (i)  Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii)  
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii)  
Objective findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

A review of the medical evidence shows that when the veteran 
was examined by VA in August 1998, she complained of severe 
upper back pain, diminished strength of the right arm, and 
occasional numbness and tingling of the hands which was 
diffuse in nature.  On objective examination, she had full 
active range of motion of the right shoulder.  Point 
tenderness was noted between the scapula and spine; there 
were no masses and no induration.  The diagnosis was a 
chronic bilateral upper back strain and right hand weakness 
of a non-anatomic pattern.  On VA examination in October 
1998, she complained of right shoulder pain with radiation.  
On examination, she had decreased sharp sensation over the 
entire right hand and vibratory sensation was equal in both 
hands.  Distal strength was normal in both hands.  It was 
noted that she had limitation of motion due to pain.  (The 
actual limitation of motion (in degrees) was not provided.)  
Following an examination, it was concluded she had mild 
impairment of function in the right arm that appeared to be 
related to a brachial plexus injury.  It was noted that there 
had been no worsening of the disorder.  VA X-ray studies of 
the shoulder, performed in February 1999, were negative.  A 
VA examination report dated in April 1999 revealed complaints 
of increased right shoulder pain.  On objective examination, 
she had full range of motion and the assessments were chronic 
upper back pain with right arm radiation and non-anatomic 
weakness of the right upper extremity.  A June 1999 VA EMG 
study revealed right interscapular myofasical pain.  At a 
March 2000 RO hearing, the veteran complained of shoulder 
spasms and pain.  A December 2000 VA joints examination 
report shows that she could raise her arm up to shoulder 
level and there was tenderness beyond that.  It was noted 
that her range of motion was limited by pain.  (Her actual 
range of motion, in degrees, was not provided.)  The 
diagnosis was a right shoulder strain.  On VA orthopedic 
consultation examination in June 2002, forward flexion and 
abduction was to 180 degrees, and internal and external 
rotation was to 90 degrees.  The assessments were:  1) 
chronic right shoulder pain with intermittent more acute 
episodes, and 2)  the possibility of impingement syndrome 
versus a very small tear in the right supraspinatus tendon.  
A February 2003 VA joints examination report shows that the 
veteran complained of severe and constant shoulder pain.  On 
objective examination, the examiner noted she was 
uncooperative and her complaints were inconsistent with her 
physical examination.  The veteran refused to perform many of 
the range of motion studies, and it was commented that range 
of motion studies in June 2002 had been normal.  The 
diagnosis was impingement syndrome of the right shoulder. 

With regard to the musculoskeletal diagnostic codes, there is 
no evidence showing that the veteran has ankylosis of the 
scapulohumeral joint so as to warrant a higher rating under 
Diagnostic Code 5200.  38 C.F.R. § 4.71a, Diagnostic Code 
5200.  In fact, at the February 2003 VA joints examination, 
it was noted that there was no ankylosis.  Accordingly, a 
higher rating under Diagnostic Code 5200 is not warranted.

With regard to Diagnostic Code 5201, it is noted that there 
is no evidence on file (including from the VA examinations 
conducted during the period from 1998 to 2003) showing that 
the veteran has limitation of motion which is productive of 
more than a 20 percent rating.  Specifically, on VA 
examinations in August 1998 and April 1999, her range of 
motion of the shoulder was noted as full.  On VA examination 
in December 2000, her range of motion, in degrees, was not 
provided; however, it was noted that she could raise her arm 
up to the shoulder.  It was suggested that she could move her 
arm beyond her shoulder but that the movement was accompanied 
by tenderness and pain.  On VA examination in June 2002, her 
range of motion was again noted as full.  Finally, on VA 
examination in February 2003, it was noted that the veteran 
was uncooperative during the course of range of motion 
studies and refused to perform many of the studies.  While 
the veteran complained of pain on motion, the examiner 
essentially commented that the objective findings including 
her degree of musculature were inconsistent with her 
complaints.  In sum, the most probative evidence on file does 
not demonstrate that the veteran has limitation of motion of 
the right arm midway between the side and shoulder level; as 
such, a higher rating to 30 percent under Diagnostic Code 
5201 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  (Again, for the most part, the veteran's range of 
motion of the shoulder has been full since 1998.)

The veteran does not have impairment of the humerus including 
malunion of the humerus, recurrent dislocations of the 
scapulohumeral joint, fibrous union of the humerus, nonunion 
(false flail joint) of the humerus, or loss of head of (flail 
shoulder) the humerus.  In fact during VA examinations, the 
veteran has consistently reported that she did not have a 
history of shoulder dislocations.  As such, the veteran is 
not entitled to a higher rating under Diagnostic Code 5202.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.

Finally, the veteran does not demonstrate malunion or 
nonunion of the clavicle or scapula, or dislocation of the 
clavicle or scapula.  As such, the veteran is not entitled to 
a higher rating under Diagnostic Code 5203.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.

With regard to the applicable neurological codes, it is noted 
that the veteran has complained of some tingling and numbness 
of the hands and some radiation of pain from the right 
shoulder.  Objective evidence on file shows that the veteran 
does indeed have decreased sensation over the hands.  EMG and 
nerve conduction studies show a questionable brachial plexus 
injury.  An October 1998 VA neurological examination report 
reveals the impression of mild impairment of function of the 
right arm due to a brachial plexus injury.  The 
aforementioned findings are not supportive of a higher rating 
under any of the above-listed neurological codes as they do 
not show at least moderate incomplete paralysis of the 
peripheral nerves.

With regard to any applicable muscle injury codes, it is 
noted that the veteran has complained of some decrease in 
strength of the right arm as generally manifested by an 
inability to open jars etc.  It was objectively noted on a 
few VA examinations that she had right handed weakness of a 
non-anatomic pattern.  There is no evidence on file, however, 
that the veteran has a moderately severe muscle injury of the 
right shoulder with symptoms including loss of deep fascia or 
muscle substance.  There is no evidence showing that on 
strength and endurance testing there is positive evidence of 
impairment.  To the contrary, VA examinations on file have 
shown no muscle damage and subjective complaints of weakness 
have not been objectively corroborated.  Strength was 
strength was 5+/5+ in June 2002.  As such, a higher rating 
under any applicable muscle injury codes is not for 
application. 

The preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for a right shoulder 
disability, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
53 (1990).

Lumbosacral Strain

A 10 percent evaluation is warranted for a lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires that the 
lumbosacral strain be severe, with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral spine motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295.

Arthritis, established by X-ray findings, is rated based on 
limitation of motion of the joints involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.  Slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  
A 20 percent evaluation requires moderate limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

A review of the claims file shows that when the veteran was 
examined for VA compensation purposes in August 1998, it was 
noted that she complained of low back pain with no radiation.  
She said her low back episodes occurred two to three times 
per month and lasted several days.  On objective examination, 
she had lower paraspinal lumbar tenderness on the right side.  
There was no evidence of muscle spasm or weakness, and range 
of motion studies were described as normal.  The diagnosis 
was apparent low back pain without neurologic deficit.  On VA 
examination in April 1999, it was noted that she had full 
active range of motion of the back.  X-rays were noted as 
revealing possible sacralization of the lumbar vertebrae.  
The assessments included chronic low back pain with 
hyperlordosis without radiculopathy.  At a March 2000 RO 
hearing, the veteran reported having back pain and spasms.  
On VA examination in December 2000, it was noted that she had 
normal and full range of motion of the back, with mild 
tenderness about the left side.  She had no deformities of 
the back and no spasms.  Posture and gait were normal.  The 
diagnosis was a lumbar strain with minimal disc bulge 
involvement.  Finally, on VA spine examination in February 
2003, it was noted that she had full range of motion, without 
pain.  It was noted that she had no additional limitation of 
motion due to pain, fatigue, incoordination, weakness or lack 
of endurance with repetition of movement.  It was pointed out 
there was no objective evidence of spasms, weakness, postural 
abnormalities, or fixed deformities.  The diagnoses included 
a lumbar strain with residuals and hypertrophy of the facet 
joints at L5-S1 (of questionable significance). 

In sum, the Board notes medical evidence on file establishes 
degenerative changes of the spine.  Arthritis is rated based 
on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  The recent medical evidence on file indicates 
that the veteran's limitation of motion of the lumbosacral 
spine has been consistently noted as full.  Although the 
veteran has given a history of back pain, recent examinations 
have not objectively noted any signs of pain on motion, and 
there have been no findings of muscle weakness or diminished 
muscle tone which might suggest disuse because of pain.  Even 
considering the effects of pain during use or flare-ups, no 
more than slight limitation of motion of the low back is 
shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  There is no evidence of record which 
shows she has moderate limitation of motion as required for a 
20 percent rating under Diagnostic Code 5292.

Under Diagnostic Code 5295, the Board finds that the evidence 
reflects the veteran has no more than mild lumbosacral 
strain, with symptoms consisting of characteristic pain on 
motion; and this is properly rated 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  She has no muscle spasm on 
forward bending and no unilateral loss of lateral spine 
motion in a standing position, as required for an increased 
rating, to 20 percent.

It is acknowledged that the veteran has some low back disc 
pathology; however, there is no evidence of intervertebral 
disc syndrome.  Further, it is noted that the veteran is not 
service connected for any low back disc symptomatology.  As 
such Diagnostic Code 5293 is not for application.

The disability picture more nearly approximates the criteria 
for a 10 percent rating, than a 20 percent rating, under any 
of the pertinent diagnostic codes, and thus the lower rating 
of 10 percent is to be assigned.  38 C.F.R. § 4.7.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating for the low back disability must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski; 1 Vet. App. 49 
(1990).

Both Claims

The veteran asserts that both her right shoulder and back 
disabilities are more severe than currently evaluated.  While 
the veteran is competent to testify as to symptomatology she 
has experienced, without medical expertise or training, she 
is not competent to offer a medical opinion as to the 
severity of her problems.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (laypersons are not competent to render medical 
opinions).  As such, the veteran's opinion has lessened 
probative value.  The Board does conclude that the medial 
evidence, prepared by disinterested professionals is more 
probative of the degree of the veteran's impairment.

The Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the either the right shoulder or back 
conditions have recently required hospitalization.  Her 
service-connected back and right shoulder problems might well 
cause some impairment in her daily activities, but there is 
nothing to distinguish her case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for musculoskeletal disabilities.  In any event, the 
Board, in the first instance, may not assign an 
extraschedular rating.  Floyd v. Brown, 9 Vet. App. 88 
(1996).


ORDER

An increased rating for right shoulder rhomboid strain and 
brachial plexus injury is denied.

An increased rating for lumbosacral strain is denied.


	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

